IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


APPEAL OF CLEFT OF THE ROCK           : No. 395 WAL 2014
MINISTRIES IN REGARD TO               :
PROPERTY SITUATE AT 501 E. 9TH        :
AVENUE, BOROUGH OF MUNHALL,           : Petition for Allowance of Appeal from the
ALLEGHENY COUNTY, PENNSYLVANIA        : Order of the Commonwealth Court
(BLOCK & LOT NO. 130-1-250 AND        :
130-1-252                             :
OTHER INTERESTED PARTIES:             :
BOROUGH OF MUNHALL, STEEL             :
VALLEY SCHOOL DISTRICT                :
                                      :
PETITION OF: CLEFT OF THE ROCK        :
MINISTRIES                            :


                                   ORDER


PER CURIAM

      AND NOW, this 31st day of December, 2014, the Petition for Allowance of

Appeal is DENIED.